Citation Nr: 1415631	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic lumbosacral strain, claimed as back pain.


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.  He also served a period of inactive duty for training (INACDUTRA) in August 1986

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran provided testimony at an August 2013 hearing at the RO before a Decision Review Officer.  A transcript of the hearing is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's current back disability is related to his military service, to include his period of INACDUTRA.


CONCLUSION OF LAW

The requirements for establishing service connection for a chronic lumbosacral strain, claimed as back pain, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a September 2010 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's records from his period of INACDUTRA service, post-service medical records and lay statement from the Veteran are in the claims file and were reviewed in connection with his claim.  The Board notes that the Veteran's complete service treatment records from his period of active duty service are unavailable.  In such circumstances, the VA's duty to assist is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Veteran does not contend that his back problems are related to any injury or incident during active duty service, but rather are due to an injury occurred during a period of INACDUTRA service in August 1986.  Records related to this incident are properly associated in the Veteran's claims file, and the Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In January 2011, the Veteran was afforded a VA examination to assess the nature and etiology of his back condition.  The VA examination was adequate, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection 

The Veteran claims that he is entitled to service connection because he has experienced low back pain since first injuring it in a vehicle accident in August 1986 during a period of INACDUTRA with the Army National Guard.  He denied experiencing any back pain prior to this period of INACDUTRA service.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Certain evidentiary presumptions, including the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as arthritis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1111, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.  

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  In such cases, the evidentiary burden is on the claimant to show that he became disabled from an injury or disease incurred in the line of duty during ACDUTRA, or from an injury during INACDUTRA.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran's service records reflect that he was injured in August 1986 during a period of INACDUTRA when he was thrown from the driver's side to the passenger side of the vehicle he was riding in while coming back from range, causing an injury to his lower back.  Medical records show he complained of low back pain and was diagnosed with a lumbar strain/contusion.  September 1986 service treatment records show the Veteran had resolving right-sided muscle strains, and he told examiners at that time that his low back pain was almost gone. 

The Board notes that while the Veteran's complete service treatment records are not available, the Veteran himself has not claimed that his back injury related to his period of active duty service, but rather stems from the August 1986 back injury during his period of INACDUTRA.

Private medical records (which are apparently from 2010) show that the Veteran complained of longstanding back pain that he stated has existed "for over 20 years going back to his military days."  These records show the Veteran was diagnosed with chronic low back pain.  An August 2010 MRI of the Veteran's lumbar spine resulted in a normal examination with no evidence of disc herniation, spinal stenosis or myelopathy noted.

In January 2011, the Veteran underwent a VA spine examination where he complained of intermittent back pain that was aggravated by prolonged sitting, radiated to his right buttock and adversely affected his walking.  He reported no injuries since discharge. Range-of-motion testing was shown to be normal with end-of-range pain and was not additionally limited with repetitive motion.  There was lumbosacral tenderness, but no muscle spasm.  Straight leg raising was negative bilaterally.  An x-ray of the Veteran's lumbosacral spine showed normal findings except for minor degenerative changes of the left sacroiliac joint.  The examiner diagnosed the Veteran with chronic lumbosacral strain and mild degenerative joint disease of the left sacroiliac joint. 

The examiner opined that it was unlikely that the Veteran's diagnoses of chronic lumbosacral strain and left sacroiliac degenerative joint disease were incurred in military service or were the result of any injuries sustained during service.  In support of his opinion, the examiner noted that service treatment records showed that more than three weeks after his injury during INACDUTRA service, the Veteran's back strain had started to resolve, and there were no further notes in the record indicating there was any permanent sequelae from this injury. Therefore, the examiner stated the injury appeared to be self-limiting.  Further, the examiner stated he could not find evidence of any chronic disability related to the August 1986 injury, and the injury was not severe enough to require hospitalization.

The Board finds the VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability, and provided an adequate rationale for the conclusion reached.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion in the record to the contrary.

The Board finds that service connection for the Veteran's back disability is not warranted.  The evidence does not show, and the Veteran does not contend, that his back disability is related to his period of active duty, nor is there any evidence revealing arthritis of the lumbar spine within one year following his discharge from that period of service.  Further, none of the post-service medical records contains a medical opinion relating the Veteran's current back disorder to his period of INACDUTRA.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

While the Veteran believes his current back condition is related to his National Guard service, there is no indication that he has specialized training in diagnosing orthopedic or neurologic disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of degenerative joint disease and other lumbar spine disorders requires medical testing to identify, and as such can have many different causes, thereby requiring medical expertise to determine the etiology.  Accordingly, the Veteran's opinion as to the etiology of his back disability is not a competent medical opinion, and the Board affords significantly greater weight to the VA examiner's opinion.

The competent and credible evidence fails to show the Veteran's back condition arose during active service or a period of INACDUTRA.  Moreover, there is no evidence of arthritis manifest during the one-year presumptive period after his period of active duty service.  Finally, the most probative evidence indicates that the Veteran's current back disability is not related to service, to include his August 1986 injury during his period of INACDUTRA.  Accordingly, the preponderance of the evidence is against his claim for service connection for a chronic lumbosacral strain and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for a chronic lumbosacral strain, claimed as back pain, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


